[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                January 10, 2007
                               No. 06-10091                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                  D. C. Docket No. 05-02221-CV-T-27TBM

FELIX GOMEZ,


                                                             Plaintiff-Appellant,

                                    versus

JOHN DOE, (Executive Administrator Name to
replace John Doe), DeSoto Memorial Hospital,

JOHN DOE, (Executive Administrator Name to
replace John Doe), DeSoto County Jail,


                                                          Defendants-Appellees.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (January 10, 2007)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:
      Felix Gomez, a Florida prisoner proceeding pro se, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 action for failure to state a claim upon

which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). In his November

2005 complaint, Gomez alleged that the Executive Administrator of DeSoto

Memorial Hospital and the Executive Administrator of the DeSoto County Jail

acted with deliberate indifference to his serious medical needs by denying him

medical treatment for the injuries that he suffered in a car accident in June 1987.

The district court concluded that Gomez’s claims were barred by the four-year

statute of limitations applicable to § 1983 actions arising in Florida and dismissed

his complaint pursuant to § 1915(e)(2)(B)(ii). On appeal, Gomez again argues that

the defendants violated his Eighth Amendment rights by acting with deliberate

indifference to his serious medical needs, but fails to address the applicability of

the statute of limitations to his case. For the following reasons, we affirm.

      Section 1915(e) of the Prison Litigation Reform Act of 1995 provides, in

part, that any in forma pauperis action or appeal shall be dismissed at any time if it

fails to state a claim upon which relief may be granted. 28 U.S.C.

§1915(e)(2)(B)(ii). The running of the statute of limitations is sufficient grounds

for dismissing a claim under § 1915(e)(2)(B). Hughes v. Lott, 350 F.3d 1157,

1163 (11th Cir. 2003). “To dismiss a prisoner’s complaint as time-barred prior to



                                           2
service, it must appear beyond a doubt from the complaint itself that the prisoner

can prove no set of facts which would avoid a statute of limitations bar.” Id.

(internal quotations and brackets omitted).

      Because § 1983 does not contain a specific statute of limitations provision,

courts apply the statute of limitations that governs personal-injury tort actions in

the state where the claim arose. Wilson v. Garcia, 471 U.S. 261, 276, 280, 105

S.Ct. 1938, 1947, 1949, 85 L.Ed.2d 254 (1985). Here, Gomez’s claim arose in

Florida. Questions of tolling also are governed by state law. Id. at 269, 105 S.Ct.

at 1943. In Florida, the applicable limitations period for personal-injury actions is

four years. See Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003). That

period may be tolled, however, by the adjudicated incapacity, or previously

adjudicated incapacity, of the plaintiff, but, in either event, “the action must be

begun within 7 years after the act, event, or occurrence giving rise to the cause of

action.” Fla. Stat. Ann. § 95.051(1)(d) & (h). A § 1983 cause of action accrues,

and the statute of limitations begins to run, when a plaintiff knows or has reason to

know: (1) “that he has been injured;” and (2) “who has inflicted the injury.”

Mullinax v. McElhenney, 817 F.2d 711, 716 (11th Cir. 1987).

      According to Gomez’s complaint, the events giving rise to this § 1983 action

happened between June 1987, when the accident occurred, and June 1988, when he



                                           3
was released from DCJ. Thus, at the very latest, his § 1983 cause of action accrued

in June 1988. Even assuming that Gomez is entitled to the maximum permissible

period of tolling, he was required to file his § 1983 action no later than June 1995,

but failed to do so until November 2005, over 10 years after the limitations period

had expired.

       We thus conclude that the district court did not err by dismissing Gomez’s

complaint under § 1915(e)(2)(B)(ii) as barred by the four-year statute of limitations

applicable to § 1983 actions brought in Florida. Accordingly, the judgment of the

district court is

       AFFIRMED.




                                           4